Citation Nr: 0504275	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  03-30 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



INTRODUCTION

The veteran had active service from September 1957 to 
September 1959. This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a May 2003 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.



FINDING OF FACT

Hypertension was not present in service or manifested for 
many years thereafter, and is not otherwise related to 
service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
service, and may not be presumed to have been incurred in 
service. 38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1113, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004). 



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These new provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits. This change in law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  A VCAA notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112 (2004).   In this 
case, the Board finds that VA's duties to the appellant under 
the VCAA have been fulfilled.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C. §§ 5102 and 5103.  The Board finds that 
letters dated in November 2003 and February 2004 adequately 
informed him of the information and evidence needed to 
substantiate his claim and complied with VA's notification 
requirements.  These letters also notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim for service connection for hypertension, of what 
part of that evidence he was to provide, and what part VA 
would attempt to obtain for him.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002). 

In this case, although the VCAA notice letters that provided 
to the appellant do not specifically refer to the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim. In February 2004, the veteran was 
directed to submit "any other evidence or information that 
you think will support your claim." It is noted that the 
original rating decision on appeal was in May 2003.  Notice 
fully complying the provisions of the VCAA was not provided 
to the veteran until September 2003 and February 2004.  
Therefore, the veteran did not receive proper VCAA notice 
prior to the initial rating decision denying his claim.  
Nonetheless, the Board finds that the lack of such a pre-
decision notice is not prejudicial to the veteran.  VCAA 
notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. § 
5103A.  The VA has satisfied its obligation to notify and 
assist the appellant in this case. No additional active duty 
service medical records are outstanding. All available post-
service VA and private medical records have been obtained. 
Consequently, there is no prejudice to the appellant in 
proceeding to consider the claim.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).


Background


Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.

Where a veteran served ninety days or more during a period of 
war and certain chronic disabilities, including hypertension, 
become manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).


Analysis

The veteran has asserted both that his hypertension began 
during active service, or in the alternative, while he was a 
member of the National Guard. Initially, the Board notes that 
the veteran's service medical records are entirely silent for 
elevated blood pressure readings or other indicia of 
hypertension. A review of the record indicates that 
hypertension was first noted in the veteran's post-service 
medical records approximately four decades after his 
separation from active duty. The Board notes that the veteran 
sought treatment for other, unrelated medical conditions 
during that time, but no mention was made to hypertension. 
Further, no medical opinion or other competent medical 
evidence to support the veteran's contentions has been 
submitted.

Based on the above evidence, the Board can only conclude that 
no clear nexus exists between the veteran's hypertension and 
his period of active duty. As a layman, the veteran is not 
qualified to offer a probative opinion as to the cause of his 
disability. Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). (Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.)  Finally, although the veteran may have 
had hypertension prior to his release from claimed National 
Guard, there is no evidence to suggest that this condition 
had its onset during any period of active duty for training. 
That hypertension became manifest while the veteran was a 
member of the National Guard does not provide a basis for 
granting service connection. See 38 U.S.C.A. § 101(24).

In addition, a VA examination is unnecessary prior to the 
Board's final decision as the evidence fails to indicate that 
the veteran's hypertension might be associated with any 
established event, injury, or disease in service.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The evidence is not so evenly balanced that there is doubt as 
to any material issue. 38 U.S.C.A. §§ 101(24), 1101, 1110, 
1112, 1113, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.


ORDER


Service connection for hypertension is denied.




	                        
____________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


